                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JAMES BRADLEY COOK                                                                 PETITIONER

v.                                                                      No. 1:19CV94-MPM-RP

WARDEN ERIC D. WILSON                                                             RESPONDENT


                                       PROCESS ORDER

       Having reviewed the complaint in this case, the court finds that process should issue for

defendant United States of America.

       It is ORDERED:

     1) That the clerk of the court will issue process for the defendant, United States of

        America, along with a copy of this order and the order permitting the plaintiff to proceed

        in forma pauperis. The United States Marshal Service will serve process upon this

        defendant under to 28 U.S.C. § 1915(d) and Fed. R. Civ. P. 4(i).

     2) The movant must acknowledge receipt of this order by signing the enclosed

        acknowledgment form and returning it to the court within fourteen (14) days of this date.

     3) The movant’s failure to keep the court informed of his current address or to comply with

        the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P.

        41(b), for failure to prosecute and failure to comply with an order of the court.

     SO ORDERED, this, the 8th day of November, 2019.



                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
